                                                                                E-FILED
                                              Tuesday, 03 September, 2019 09:40:08 AM
                                                           Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

LEZERICK JERMAINE FANE,               )
                                      )
     Petitioner,                      )
                                      )
     v.                               )    No. 18-CV-3261
                                      )
UNITED STATES OF AMERICA,             )
                                      )
     Respondent.                      )

                              OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

     This cause is before the Court on Petitioner Lezerick Jermaine

Fane’s (“Petitioner”) Motion to Vacate, Set Aside, or Correct

Sentence Pursuant to Title 28 U.S.C. § 2255 (“§ 2255 Petition”) (d/e

1). Petitioner’s § 2255 Petition is DENIED because it is untimely.

                              I. FACTS

     In June 2008, the grand jury charged Petitioner with three

counts of Distribution of a Controlled Substance (Counts 1, 2, and

3) and one count of Possession of a Controlled Substance (Count 4).

Indictment, Case No. 08-30058, d/e 5. In October 2008, Petitioner

entered a plea of guilty to Counts 2 and 4 of the Indictment
pursuant to a written Plea Agreement. Plea Agreement, Case No.

08-30058, d/e 16. The Court entered judgment on the plea the

same day. Minute Entry, Case No. 08-30058, Oct. 6, 2008.

     In the Plea Agreement, the Government agreed to certain

sentencing guideline provisions and agreed to inform the Court of

the nature, extent, and value of Petitioner’s cooperation. Plea

Agreement, Case No. 08-30058, ¶¶ 12–15, 18. In exchange,

Petitioner waived his right to collaterally attack his conviction and

sentence. Id. at ¶ 11.

     At the sentencing hearing held in May 2009, the Court

accepted the Government’s request for a downward departure based

on Petitioner’s cooperation and sentenced Petitioner to 220 months’

imprisonment on each of Counts 2 and 4 to run concurrently with

each other. Minute Entry, Case No. 08-30058, May 11, 2009. The

Court also imposed an eight-year term of supervised release on

each count, dismissed Counts 1 and 3, and ordered Petitioner to

pay a $200 special assessment. Judgment, Case No. 08-30058, d/e

24. Petitioner did not appeal.

     In April 2017, Petitioner filed a Motion for Extension of Time to

File a 28 U.S.C. 2255 Claim. Case No. 08-30058, d/e 53. In that

                             Page 2 of 15
motion, Petitioner stated that he intended to file a § 2255 Petition

based on Mathis v. United States, 136 S. Ct. 2243 (decided June

23, 2016), but that he needed an extension of time in which to do

so. The Court denied the Motion for Extension of Time to File a 28

U.S.C. 2255 Claim, noting that Mathis did not provide a basis for a

§ 2255 Petition. Order and Opinion 2–3, Case No. 08-30058, d/e

60. The Court found that Mathis did not announce a new rule, but,

rather, was a case of statutory interpretation, and therefore did not

provide an independent basis for a § 2255 Petition. Id. Petitioner

did not appeal the Court’s decision.

      On October 16, 2018, Petitioner filed the § 2255 Petition now

before the Court. The § 2255 Petition sets forth twenty-two

separate grounds for relief, many with multiple sub-parts. Mot. to

Vacate, Set Aside, or Correct Sentence 41, d/e 1. 1 The Government

has filed a response to the § 2255 Petition, arguing that Petitioner




1 Petitioner’s § 2255 Petition has been docketed in two parts. See d/e 1, d/e 1-
1. As such, each of the two documents has its own set of internal page
numbers automatically supplied by the Court’s electronic case management
system. Petitioner has, however, individually paginated each page of his §
2255 Petition. In order to avoid any confusion, when the Court cites to
individual page numbers of the § 2255 Petition, the Court uses the page
numbers provided by Petitioner, as the Government has also done in its
response.
                                Page 3 of 15
waived his right to collateral attack as part of his plea agreement,

the petition is not timely, and Petitioner’s arguments cannot

succeed on the merits. Resp. 31, d/e 8. Petitioner sought and was

granted leave to file a reply in support of his petition. Mot. for

Extension of Time to File Reply, d/e 10; Text Order, Dec. 12, 2018;

Reply, d/e 12.2

      On July 10, 2019, the Court granted Petitioner’s motion for

reduced sentence under Section 404 of the First Step Act of 2018

and sentenced Petitioner to time served plus two weeks

imprisonment in the custody of the Bureau of Prisons. Minute

Entry, July 10, 2019, Case No. 08-CR-30058. The Court also

reduced Petitioner’s term of supervised to six years and modified

the conditions of supervised release to include six months of

community confinement as a term of supervised release. Id.

Petitioner therefore continues to be in custody, making him

potentially eligible for habeas corpus release. See Burd v. Sessler,

702 F.3d 429, 435 (7th Cir. 2010) (“Release from prison does not,


2 Petitioner’s reply is similarly docketed across multiple docket entries. See d/e
12, 12-1, 12-2, 12-3. But again, as with his § 2255 Petition, Petitioner has
individually paginated each page of the reply in sequential order. As with
Petitioner’s § 2255 Petition, the Court uses the page numbers provided by
Petitioner in order to avoid any confusion.
                                 Page 4 of 15
standing alone, eliminate the possibility of habeas corpus relief

because mandatory supervised release often entails sufficient

restraints on liberty to meet the ‘in custody’ requirement of habeas

corpus.” (citing Cochran v. Buss, 381 F.3d 637, 640 (7th Cir.

2004))).

                            II. ANALYSIS

      A one-year period of limitations applies to § 2255 petitions. 28

U.S.C. § 2255(f). The one-year period begins to run from the latest

of:

      (1) the date on which the judgment of conviction becomes
      final;

      (2) the date on which the impediment to making a motion
      created by governmental action in violation of the
      Constitution or laws of the United States is removed, if the
      movant was prevented from making a motion by such
      governmental action;

      (3) the date on which the right asserted was initially
      recognized by the Supreme Court, if that right has been
      newly recognized by the Supreme Court and made
      retroactively applicable to cases on collateral review; or

      (4) the date on which the facts supporting the claim or
      claims presented could have been discovered through the
      exercise of due diligence.


                             Page 5 of 15
28 U.S.C. § 2255(f). Subsections (1), (2), and (3) are relevant to this

case.

        In his § 2255 Petition—filed nearly nine years from the entry of

judgment—Petitioner argues that the one year statute of limitations

for filing a § 2255 Petition should run from either the date of the

Supreme Court’s decision in Rosales-Mireles v. United States, 138

S. Ct. 1897 (decided June 18, 2018), or the date on which Petitioner

claims to have first received a copy of his plea agreement (sometime

in April 2018). Mot. to Vacate, Set Aside, or Correct Sentence 41,

d/e 1. Because the Court finds the Petition is untimely, the Court

will not address the remaining arguments in Petitioner’s § 2255

Petition.

        Under § 2255(f)(1), the one-year period begins to run on the

date the judgment becomes final. At the time of Petitioner’s

conviction, Federal Rule of Appellate Procedure 4 required that a

notice of appeal be filed within ten days after the entry of judgment.

See Fed. R. App. P. 4(b)(1)(A) (2009) (eff. until Dec. 1, 2009). At that

time, the Federal Rules of Appellate Procedure also specified that

when calculating a period of time of less than eleven days,

weekends and holidays were to be excluded. Fed. R. App. P.

                               Page 6 of 15
26(a)(2) (eff. until Dec. 1, 2009). Those Rules have since been

amended to state that a notice of appeal in a criminal case must be

filed within fourteen days after the entry of judgment, and that

when calculating a period of time stated in days, every day,

including weekends and holidays, is included. Fed. R. App. P.

4(a)(1) (eff. Dec. 1, 2009); Fed. R. App. P. 26(a)(1)(B) (eff. Dec. 1,

2009).

     Petitioner’s conviction became final on June 3, 2009, after the

expiration of his ten-day period to file a direct appeal. Petitioner

states that he wished to appeal his conviction and sentence, but his

counsel did not file an appeal. Such an appeal, Petitioner contends,

would have delayed the deadline for filing a § 2255 Petition, as

would have the subsequent hypothetical petition for writ of

certiorari that could have followed the hypothetical appeal.

Petitioner, therefore, argues essentially that the deadline for filing

his § 2255 Petition should have run from one of these hypothetical

later dates. This cannot be true. The courts—and litigants—need

certainty and certainty requires actual, not hypothetical deadlines.

Petitioner could have, with reasonable diligence, determined

whether his counsel filed an appeal, and then proceeded

                              Page 7 of 15
accordingly. He did not. Petitioner was required to file his § 2255

Petition within a year of June 3, 2009. Petitioner did not file his

Petition until October 16, 2018. Therefore, the Petition is untimely

under 28 U.S.C. § 2255(f)(1).

     To the extent Petitioner is arguing that rather than resetting

the deadline under 28 U.S.C. 2255(f)(1) counsel’s failure to file an

appeal entitles him to equitable tolling, that argument is not

correct. Even if counsel improperly failed to file a direct appeal,

attorney negligence is generally not an extraordinary circumstance

for purposes of equitable tolling. Modrowski v. Mote, 322 F.3d 965,

967 (7th Cir. 2003) (refusing to equitably toll the period of limitation

for a petitioner whose attorney missed the filing deadline by one day

due to mental incapacity); Johnson v. McCaughtry, 265 F.3d 559,

566 (7th Cir. 2001) (rejecting argument that the limitation period

should be equitably tolled because the delays were due to an

incompetent attorney). A client, even one who is incarcerated, must

oversee and take responsibility for his attorney’s actions and

failures. Modrowski, 322 F.3d at 968.

     Under § 2255(f)(2), the one-year period begins to run from “the

date on which the impediment to making a motion created by

                             Page 8 of 15
governmental action in violation of the Constitution or laws of the

United States is removed, if the movant was prevented from making

a motion by such governmental action.” 28 U.S.C. § 2255(f)(3). The

Seventh Circuit has made clear that such an impediment must

“prevent” a petitioner from filing a petition. Lloyd v. Van Natta, 296

F.3d 630, 633 (7th Cir. 2002).

     Petitioner claims “Petitioner’s plea agreement was sealed from

the Petitioner through governmental action until he was finally

given a copy in April of 2018 . . . .” Mot. to Vacate, Set Aside, or

Correct Sentence 41. Petitioner argues that the one-year period

should then run from that unspecified date in April 2018.

     The argument that Petitioner was prevented from filing a §

2255 Petition until such time as he was allegedly able to obtain a

copy of his plea agreement cannot succeed. Petitioner signed the

plea agreement and stated in open court that he was aware of the

agreement’s contents. Further, the paragraph immediately

preceding Petitioner’s signature states that he “read th[e] Plea

Agreement carefully[,] . . . discussed it fully with [his] attorney,” and

“fully underst[ood] th[e] Agreement.” Plea Agreement ¶ 25, Case No.

08-30058, d/e 17.

                             Page 9 of 15
     Furthermore, nothing on the docket of Petitioner’s criminal

case indicating that any action was taken in or about April 2018 to

unseal the plea agreement or that a copy of the plea agreement was

sent to Petitioner at that time. The only docket entry for the period

spanning March, April, and May of 2018 states that a copy of a

brief filed by Petitioner was mailed to him. Finally, nineteen of the

twenty-two issues raised by Petitioner in his § 2255 Petition do not

directly relate to his plea agreement. Petitioner does not explain

why these could not have been raised earlier. Petitioner has not

articulated a reason why his alleged inability to obtain a copy of his

plea agreement until April 2018 constitutes governmental action

which impeded him from filing a § 2255 Petition. See Lloyd, 296

F.3d at 633 (holding that State’s failure to provide a trial transcript

did not prevent petitioner from filing habeas petition and therefore

did not constitute an impediment).

     Under § 2255(f)(3), the one-year period begins to run on the

date “the right asserted was initially recognized by the Supreme

Court, if that right has been newly recognized by the Supreme

Court and made retroactively applicable to cases on collateral

review.” 28 U.S.C. § 2255(f)(3). In Petitioner’s § 2255 Petition,

                            Page 10 of 15
under a section titled “Timeliness of the motion,” Petitioner states

that his “2255 motion is timely” because “[o]n June 18th, 2018, the

United States Supreme Court decided Rosales-Mireles v. United

States, 138 S. Ct. 1897 . . . .” Mot. to Vacate, Set Aside, or Correct

Sentence 40. The Government then devoted much of its response

to addressing that argument. See Resp. 11–27. In Petitioner’s

reply, though, he inexplicably disclaims any reliance on Rosales-

Mireles. See Reply 16–17 (“[R]espondent was wrong about

petitioner’s 2255 being based on the Rosales-Mireles case . . . .”).

Petitioner, however, then proceeds to argue at length that Rosales-

Mireles recognized a new right which should be retroactively

applicable to cases on collateral review. See Reply 17–23.

Regardless, Rosales-Mireles did not establish a new rule that

applies retroactively on collateral review.

     In Rosales-Mireles, the Supreme Court considered the plain

error standard in Federal Rule of Criminal Procedure 52(b). 138 S.

Ct. at 1904. Federal Rule of Criminal Procedure 52(b) provides that

“[a] plain error that affects substantial rights may be considered

even though it was not brought to the [district] court’s attention.”

Rosales-Mireles sought to clarify the application of what is often

                            Page 11 of 15
referred to as the fourth prong of the plain error analysis

established in United States v. Olano, 507 U.S. 725 (1993).

Rosales-Mireles, 138 S. Ct. at 1905.

     In Olano, the Supreme Court established three conditions that

must be met before a court of appeals may consider exercising its

discretion to remedy a forfeited error. Olano, 507 U.S. at 732–33.

There must first be an error that has been forfeited—that is, a

failure to make the timely assertion of a right—as opposed to a right

intentionally relinquished or abandoned. Id. at 733. “Second, the

error must be plain—that is to say, clear or obvious.” Molina-

Martinez v. United States, 136 S. Ct. 1338, 1343 (2016) (citing

Olano, 507 U.S. at 734). Third, the error must have affected the

defendant’s substantial rights. Id. This generally means that the

defendant must “‘show a reasonable probability that, but for the

error,’ the outcome of the proceeding would have been different.”

Id. (quoting United States v. Dominguez Benitez, 542 U.S. 74, 76

(2004)).

     The fourth prong of the Olano plain error analysis directs a

court of appeals, once the first three conditions have been satisfied,

to “exercise its discretion to correct the forfeited error if the error

                             Page 12 of 15
seriously affects the fairness, integrity or public reputation of

judicial proceedings.” Rosales-Mireles, 138 S. Ct. at 1905 (quoting

Molina-Martinez, 136 S. Ct. at 1343). In Rosales-Mireles, the

Supreme Court focused specifically on the Fifth Circuit’s application

of the fourth prong of the analysis, in which the Fifth Circuit has

held that the error must “shock the conscience,” a requirement not

imposed by other circuits. Id. at 1905–06. Ultimately, the Supreme

Court concluded that the Fifth Circuit’s heightened standard was

unduly restrictive. Id. at 1906–07. Therefore, Rosales-Mireles

neither created a new right nor set forth a new rule, but rather the

Supreme Court clarified the application of the plain error standard.

     Those courts which have considered the impact of the Rosales-

Mireles decision, have, thus far, unanimously concluded that

Rosales-Mireles did not create a new right and that Rosales-Mireles

does not apply retroactively. See, e.g., United States v. Hamilton,

Case No. 02-40157-03-JAR, 2019 WL 2160835, at *2 (D. Kan. May

17, 2019) (“Rosales-Mireles does not establish a new rule of

constitutional law that has been made retroactive to cases on

collateral review . . . .”); Rembert v. United States, 2019 WL

1982521, at *2 n.2 (D. Me. May 3, 2019) (“Petitioner’s timeliness

                            Page 13 of 15
argument fails because Rosales-Mireles did not establish a newly

recognized right, and it is not retroactively applicable to cases on

collateral review.” (citing Liburd v. United States, No. 1:11-cr-

00377-ELH, 2018 WL 5016609, at *2 (D. Md. Oct. 15, 2018) for the

same proposition)); United States v. Carrasco, 378 F. Supp. 3d 315,

315 (S.D.N.Y. May 1, 2019) (“Rosales-Mireles . . . did not identify a

new right and make it retroactively available”); McClurkin v. United

States, 2018 WL 4952794, at *2 (D. Md. Oct. 11, 2018) (“Rosales-

Mireles . . . did not establish a new rule that applies retroactively to

collateral actions under § 2255.”); United States v. Twitty, Criminal

No. 0:98-826-CMC, 2018 WL 4506802, at *5 (D.S.C. Sept. 20, 2018)

(“Defendant’s request is untimely as neither Molina-Martinez nor

Rosales-Mireles have been made retroactively available to cases on

collateral review.”). Accordingly, Rosales-Mireles does not save

Petitioner’s untimely § 2255 Petition.

              III. CERTIFICATE OF APPEALABILITY

     Pursuant to Rule 11(a) of the Rules Governing § 2255

Proceedings For the United States District Courts, this Court

declines to issue a Certificate of Appealability. Reasonable jurists



                             Page 14 of 15
would not dispute that the action is barred by the applicable period

of limitations. See 28 U.S.C. § 2253(c)(2).

                         IV. CONCLUSION

     For the reasons stated herein, Petitioner’s Motion to Vacate,

Set Aside, or Correct Sentence Pursuant to Title 28 U.S.C. § 2255

(d/e 1) is DENIED.


ENTER: August 30, 2019

FOR THE COURT:
                           /s/Sue E. Myerscough
                           SUE E. MYERSCOUGH
                           UNITED STATES DISTRICT JUDGE




                            Page 15 of 15
